DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figure 1, the element number “200, 201, 205” do not pointing/preferring to any element.
The element numbers 300 and 400 are not in the drawings.
Please ensure that the remainder of elements referenced in the specification are accurately accounted for in the Drawings. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
 In claim 16, the phrase “a printed circuit board having a plurality of electrical connection points; each pin part having a second side that is electrically coupled to a respective electrical connection point of the printed circuit board”;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Objections
Claim 20 is objected to because of the following informalities:  
Regarding claim 20, second line, delete “t”.  Appropriate correction is required.
This is an exemplary of the errors.  Applicant should carefully review the entire specification/drawings/claims to fix this issue.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
can be” in claim 15 is a relative term which renders the claim indefinite. The term “can be” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9-12 are rejected under 35 U.S.C. 102b as being anticipate by Kurihara et al. (US 2012/0293285).
Regarding claim 1, Kurihara discloses an electromagnetic relay comprising:
a main body part (3) provided with a terminal (344, 345) on a first surface thereof;
a cover part (26-28) coupled to the terminal (344, 345) and the first surface of the main body part, 
the cover part (26-28) being electrically connected to the terminal (344, 345) of the main body part (3); 
a vibration reduction part (21-25) connected and electrically coupled to the cover part (26-28), 
the vibration reduction part (21-25) configured to support the main body part (3) to be suspended in air; and 

Regarding claim 9, Kurihara discloses: 
the vibration reduction part (21-25) is made of a flexible conductive material (see par. [0023]) and is configured such that a first side thereof is coupled to the cover part (26-28) and a second side thereof is coupled to the pin part (212, 222, 232, 242, and 252).
Regarding claim 10, Kurihara discloses: 
the vibration reduction part (21-25) is formed in a flat plate shape by orthogonally crossing wires of flexible conductive material with each other (see Figure 5).
Regarding claim 11, Kurihara discloses: 
a terminal cover part (4) configured to insulate the terminal (344, 345) while covering the terminal (344, 345) provided on the first surface of the main body part (3).
Regarding claim 12, Kurihara discloses: 
the main body part (3) and the cover part (26-28), 
the cover part (26-28) and the vibration reduction part (21-25), and 
the vibration reduction part (21-25) and the pin part (212, 222, 232, 242, and 252) are fixed to each other by soldering (see par. [0035]).
Regarding claim 15, Kurihara discloses: 
a main body part (3) provided with at least one terminal (344, 345) on a first surface thereof; 

the cover part (26-28) configured such that a signal can be transmitted from the main body part (3) via the terminal (344, 345); 
a vibration reduction part (21-25) connected to the cover part (26-28) such that the signal transmitted from the main body part (3) is transmitted, and configured to support the main body part (3) to be suspended in air and to reduce vibration transmitted from the main body part (3); and 
a pin part (212, 222, 232, 242, and 252) configured such that a first side of the pin part (212, 222, 232, 242, and 252) is connected with the vibration reduction part (21-26) and a second side of the pin part (212, 222, 232, 242, and 252) is connected with a printed circuit board (see par. 34-36), 
the pin part (212, 222, 232, 242, and 252) configured such that the signal can be transmitted from the main body part (3) to the printed circuit board (see par. 34-36). 
Regarding claim 16, Kurihara discloses: 
a printed circuit board (figure 8) having a plurality of electrical connection points (61-65, 71-75); 
a main relay body part (3) having a plurality of terminals (344, 345) on a first surface thereof, 
the main relay body part (3) having a second surface opposite the first surface facing the printed circuit board (Fig. 8); 
a plurality of cover parts (26-28) connected to the first surface of main relay body part (3), 

a plurality of pin parts (212, 222, 232, 242, and 252), 
each pin part (212, 222, 232, 242, and 252) having a second side that is electrically coupled to a respective electrical connection point of the printed circuit board (see par. 34-36); and 
a plurality of vibration reduction parts (21-25) configured to support main relay body part (3) to be suspended in air, 
each vibration reduction part (21-25) electrically coupled between a respective cover part (26-28) and 
a first side of a respective pin part (212, 222, 232, 242, and 252), the cover parts (26-28), vibration reduction parts (21-25) and pin parts (212, 222, 232, 242, and 252) configured such that signals can be transmitted from main relay body part (3) to the printed circuit board (see par. 34-36).
Regarding claim 17, Kurihara discloses: 
the terminals (344, 345) protrude in a direction opposite the printed circuit board.
Regarding claim 18, Kurihara discloses: 
each vibration reduction part (21-25) is made of a flexible conductive material (see par. [0023]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-8, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (US 2012/0293285).
Regarding claim 2, Kurihara does not disclose the terminal is provided on an upper surface of the main body part and protrudes in a direction opposite to a position of a printed circuit board that is connected to a second side of the pin part.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make terminal is provided on an upper surface of the main body part and protrudes in a direction opposite to a position of a printed circuit board that is connected to a second side of the pin part for the purpose of suitability of the intended use, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 3, Kurihara discloses:
the cover part is (26-28) made of a conductive material and includes an upper cover part (see the drawing below) covering an upper surface of the main body part (3) and a side cover part (see the drawing below) extending downward from an end of the upper cover part (see the drawing below) to cover a side surface of the main body part (3).


[AltContent: textbox (Side cover part)][AltContent: arrow][AltContent: textbox (Upper cover part)][AltContent: arrow]			
    PNG
    media_image1.png
    302
    314
    media_image1.png
    Greyscale
	
Regarding claim 4, Kurihara discloses:
the upper cover part (see the drawing above) is formed with a hole (211, 251) to be engaged with the terminal (344, 3.45).
Regarding claim 5, Kurihara discloses:
the upper cover part (see the drawing above) is provided with an embossed protruding portion (211, 221, 231, 241, and 251, see the drawing above) on a lower surface thereof.
Regarding claim 6, Kurihara discloses:
the main body part (3) is provided with a groove (see figure 2) on the upper surface thereof, and the protruding portion (211, 221, 231, 241, and 251) of the upper cover part is engaged with the groove (see figure 2).
Regarding claim 7, Kurihara discloses:
a height of the protruding portion (211, 221, 231, 241, and 251) is greater than a depth of the groove (see figure 2).
Regarding claim 8, Kurihara discloses:
the upper cover part (see the drawing above) is spaced apart from the upper surface of the main body part (3) by a difference between the height of the protruding 

    PNG
    media_image2.png
    212
    369
    media_image2.png
    Greyscale

Regarding claim 13 and 19, Kurihara discloses:
a shock absorber part (5) configured to be provided between the main body part (3) and a printed circuit board that is connected to a second side of the pin part, the shock absorber part (5) configured to absorb operating noise (see par. [0043]) and vibration of the main body part (3).
Regarding claim 14 and 20, Kurihara discloses:
a base part (1) disposed at a lower portion of the shock absorber part (5) and coupled to the printed circuit board (6), 
the base part (1) being provided with a hole through which the pin part (212, 222, 232, 242, and 252) passes .
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
February 23, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837